            Case 1:19-cv-02530-TJK Document 56 Filed 08/28/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                            Plaintiffs,

     v.
                                                        Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                            Defendants.


 I.A., et al.,

                            Plaintiffs,

     v.
                                                        Civil Action No. 1:19-cv-02530
 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.


                                      NOTICE OF APPEAL

          Defendants hereby appeal from the Court’s orders in No. 19-2117 and 19-2530 granting

summary judgment to Plaintiffs. Specifically, Defendants appeal the order and memorandum

opinion at docket numbers 71 and 72 in 19-2117 and the order and memorandum opinion at docket

numbers 54 and 55 in 19-2530.

//

//




                                               1
         Case 1:19-cv-02530-TJK Document 56 Filed 08/28/20 Page 2 of 3




                                    Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    U.S. Department of Justice, Civil Division
                                    Office of Immigration Litigation
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 306-4293
                                    Email: Erez.R.Reuveni@usdoj.gov

                                    LAUREN C. BINGHAM
                                    PATRICK GLEN
                                    Senior Litigation Counsel

Dated: August 28, 2020              Attorneys for Defendants




                                       2
         Case 1:19-cv-02530-TJK Document 56 Filed 08/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                             By: /s/ Erez Reuveni
                                             EREZ REUVENI




                                                3
